Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
	Additional search and consideration produced the following prior art:
Kim US 2020/0133845	[0084-0089]
	Neural network model including parameters [0084] to model VPC (valid page count), a metric corresponding to used storage capacity of an SSD [0086].
	Employing features in the neural network model, including “average write IOPS”, “average write IO size”, and “free block count of the SSD” [0085].
	Model may further have historical values of VPCs at different times [0088], and produce estimated VPCs at future times [0089].

Basak US 2014/0244643	[0035]
Workload data sampler for characterizing a workload, where the data sampler may record various parameters of the workload [0035]. The metrics may include data regarding the workload during a sampling period, such as the fraction of requests that are read or write requests, an average read IO size, an average write IO size, etc. Therefore, figures such as an average write IO size are recognized as figures relevant to the characterization of storage workloads.

Mogi US 2004/0193827	[0121-0131]
	Statistics relating to HDD performance [0124]
Tracking statistics such as IOPS and MBs [0126]

	Each record comprises multiple values [0130]
	May contain, for each read and write, the average number of executions (IOPS) [0130]
	Records further comprise timestamp entries associated with each value of data stored, alongside the value itself [0131]

	Mogi discloses sampling techniques for characterizing storage system metrics, wherein the tracked metrics include write IOPS and a timestamp comprising a sampling time point (“showing a period of time, during which values of data stored in this entry were monitored” [0131]).

Consideration of Proposed Claims
	The claims filed under AFCP 2.0 do not appear to place the claims in condition for allowance. The amended claims further specify that the timestamp associated with the predetermined time interval indicates a sampling time point. However, the use of a timestamp indicating a sampling time point would have been obvious in view of the cited art. Poovalapil and Steinbach teach or suggest the inclusion of time records such as timestamps of the time of data sampling.
	Poovalapil depicts captured data samples at (X,Y) coordinates [Fig. 5]. The Y axis is a data value and the X axis is a time value. Poovalapil further states that data samples may contain both “an information value and a time value” [CLM 3, 12]. The disclosed time value is understood to be the time at which the corresponding measurement was conducted, i.e. a sampling time point, as in the figure. Accordingly, the added feature appears to be disclosed by the base reference.

performance parameters” [0055] and “time dependency of the performance parameters” [0056].
The time dependency of a performance parameter has been construed to include timestamps, which are further considered sampling time points. While Steinbach is vague as to the structure of the time dependency values (e.g. performance values), Steinbach does provide certain details as to how the performance values are used:
The “performance data” may include “time dependency of a monitored performance parameter” [0046] which are recorded automatically with the performance parameters [0056, Fig. 3]. This indicates a close relationship between the performance data and time.
The combination of the performance data and the performance parameter must result in a trend, or mathematic function which produces both time and performance parameters [0048; 0056].
Trend detection comprises identifying, e.g. a linear trend, exponential trend, or alternating trend. To characterize these trends, the performance values must be capable of describing or suggesting such curves when combined with the performance parameters.
Hence, the above features of performance values suggest that the values comprise time values associated with the performance parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136